Case 1:20-cv-00393-JPH-DML Document 24 Filed 05/14/20 Page 1 of 2 PageID #: 171




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JOHN D. SMITH,                                          )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )       No. 1:20-cv-00393-JPH-DML
                                                        )
ARAMARK CORPORATION, et al.                             )
                                                        )
                               Defendants.              )

                               Order Denying Motion to Appoint Counsel

         The plaintiff's motion to appoint counsel, dkt. [22], is denied. The Court is currently

 attempting to perfect service on one remaining defendant and is awaiting responses to the plaintiff's

 complaint. Because this case is in the early stages of litigation, it is difficult for the Court to gauge

 the plaintiff's need for the assistance of counsel. Kadamovas v. Stevens, 706 F.3d 843, 845 (7th

 Cir. 2013) (noting difficulty of gauging plaintiff's need for assistance from counsel prior to

 receiving defendants' response to the complaint); see also Olson v. Morgan, 750 F.3d 708, 712

 (7th Cir. 2014) (deciding whether to recruit counsel requires the court to consider “whether the

 difficulty of the case—factually and legally—exceeds the particular plaintiff’s capacity as a

 layperson to coherently present it to the judge or jury himself.”). While Kadamovas did not create

 a “bright-line rule[ ],” in this case plaintiff has not shown a need for counsel to assist him in

 amending his complaint, or to “investigate and flesh out any claim that may exist.” Mapes v.

 Indiana, 932 F.3d 968, 971-72 (7th Cir. 2019).

         If the plaintiff chooses to renew his motion, he should use the form motion the Court has

 prepared for indigent litigants seeking the appointment of counsel. The clerk is directed to include

 a blank form Motion for Assistance with Recruiting Counsel with the plaintiff's copy of this Order.



                                                    1
Case 1:20-cv-00393-JPH-DML Document 24 Filed 05/14/20 Page 2 of 2 PageID #: 172




 SO ORDERED.

Date: 5/14/2020




 Distribution:

 JOHN D. SMITH
 974253
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Christopher Douglas Cody
 HUME SMITH GEDDES GREEN & SIMMONS
 ccody@humesmith.com




                                               2
